Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 16-BG-385

                IN RE BARBARA JUANITA HARGROVE, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 173419)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                   (15-BD-60)

(Submitted February 2, 2017                                 Decided March 9, 2017)

      Barbara Juanita Hargrove, pro se.

      Wallace E. Shipp, Jr., Disciplinary Counsel, Jennifer P. Lyman, Senior
Assistant Disciplinary Counsel, and Hamilton P. Fox, III, Assistant Disciplinary
Counsel, for the Office of Disciplinary Counsel.

      Before BECKWITH and MCLEESE, Associate Judges, and PRYOR, Senior
Judge.

      PER CURIAM:       Barbara Juanita Hargrove challenges the Report and

Recommendation of the Board on Professional Responsibility, in which the Board

determined that Ms. Hargrove violated the following Rules of Professional

Conduct: Rule 1.1 (a) (failure to provide competent representation); Rule 1.1 (b)

(failure to serve the client with commensurate skill and care); Rule 1.3 (c) (failure
                                         2

to act with reasonable promptness); Rule 1.16 (d) (failure to surrender papers and

property after termination of representation); and Rule 8.4 (d) (engaging in conduct

that seriously interferes with the administration of justice).          The Board

recommended that Ms. Hargrove be suspended from the practice of law for sixty

days, with a requirement to prove fitness to practice as a condition of her

reinstatement. We conclude that Ms. Hargrove forfeited her ability to challenge

the Board’s Report and Recommendation in this court. We accept the Board’s

findings of fact as supported by substantial evidence and adopt the Board’s

recommended sanction.



      Ms. Hargrove was appointed as personal representative of Emma O.

Johnson’s estate in 1996.     During her time as personal representative, Ms.

Hargrove failed to record and collect a judgment on behalf of the heirs, took

multiple actions purporting to exercise ownership rights over Ms. Johnson’s

property when she did not have the legal authority to do so, failed to have the deed

to the property transferred from the heirs’ guardian to the Estate so that the

property could be sold, and allowed the Estate’s bank accounts to escheat to the

state. Ms. Hargrove was removed as personal representative in 2009. After her

removal, Ms. Hargrove refused to give the Estate’s file to the successor personal
                                          3

representative for over a year. As of February 2016, Ms. Hargrove had yet to pay a

$6,480.84 judgment and an $18,300 award of attorney’s fees to the Estate pursuant

to court orders from December 2012 and January 2013.



      In a three-page brief in this court, Ms. Hargrove contends that (1) the Board

inappropriately entered a default judgment against her under D.C. Bar R. XI,

§ 8 (f), because Disciplinary Counsel did not provide clear and convincing

evidence that she violated the Rules of Professional Conduct listed in the

specification of charges; (2) she did not violate the Rules of Professional Conduct;

and (3) there were procedural errors during the disciplinary process. Disciplinary

Counsel responds that Ms. Hargrove is precluded from raising these contentions in

this court and that in any event the contentions lack merit.



      We agree with Disciplinary Counsel that Ms. Hargrove’s contentions have

been forfeited.    Ms. Hargrove had numerous opportunities to challenge the

allegations against her and to object to any procedural errors, but she failed to

properly do so.     First, Ms. Hargrove did not timely file an answer to the

specification of charges. After missing earlier deadlines, Ms. Hargrove belatedly

moved to late-file two answers, citing only the “press of business” as a reason for
                                         4

her tardiness. Pursuant to D.C. Bar Rule XI, § 8 (f), the Hearing Committee

entered an order of default, concluding that Ms. Hargrove had not demonstrated

that her failure to timely file an answer was due to excusable neglect. The Hearing

Committee therefore treated the allegations against Ms. Hargrove as admitted,

subject to Disciplinary Counsel’s obligation to provide clear and convincing

evidence of the violations. Second, Ms. Hargrove did not appear either at a pre-

hearing conference or at the hearing before the Hearing Committee. Third, after

the Hearing Committee issued its Report and Recommendation, Ms. Hargrove had

the opportunity to move to vacate the order of default, Board R. 7.8 (g), or to file

notice of exceptions to the Hearing Committee’s findings and recommendations,

Board R. 13.3. She did neither. Ms. Hargrove thus “failed to avail [herself] of the

opportunity to make [her] arguments to the Board in the first instance.” In re

Green, 136 A.3d 699, 699-70 (D.C. 2016) (per curiam). Finally, Ms. Hargrove has

not presented any argument to this court as to why she should be allowed to

challenge the Board’s findings and recommendation despite her failure to raise her

contentions before the Board, and Ms. Hargrove’s brief in this court contains only

conclusory statements denying the charges against her.



      “We have consistently held that an attorney who fails to present a point to
                                         5

the Board waives that point and cannot be heard to raise it for the first time here.”

In re Green, 136 A.3d at 700 (internal quotation marks omitted). We see no

extraordinary circumstance that might justify considering Ms. Hargrove’s forfeited

contentions. We therefore accept the Board’s factual findings as supported by

substantial evidence. See D.C. Bar R. XI, § 9 (h)(1) (“[T]he Court shall accept the

findings of fact made by the Board unless they are unsupported by substantial

evidence of record . . . .”). Given Ms. Hargrove’s misconduct in her representation

of the Estate and her failure to meaningfully participate in these disciplinary

proceedings, we also adopt the Board’s recommended sanction. See id. (“[T]he

Court . . . shall adopt the recommended disposition of the Board unless to do so

would foster a tendency toward inconsistent dispositions for comparable conduct

or would otherwise be unwarranted.”).



      For the foregoing reasons, Barbara Juanita Hargrove is suspended from the

practice of law in the District of Columbia for sixty days, with reinstatement

conditioned on proof of fitness to practice law. For the purposes of reinstatement,

the period of suspension will begin to run when Ms. Hargrove has filed an affidavit

demonstrating full compliance with D.C. Bar R. XI, § 14 (g).
6

    So ordered.